Per Curiam.
An official referee has found that the petitioner sustained the charge that the respondents employed a layman under an agreement to pay him a percentage of the net profits of their practice and that during such employment the layman brought two cases into the respondents’ office. The referee states that no evidence has been presented to establish that either of these cases had been solicited by the layman. It has also been found by the referee that neither respondent intended to violate the canons of ethics or any statute relating to the splitting of fees with a layman. The evidence sustains the findings of the referee.
The respondents should be censured for violating the canons of ethics by employing a layman on a percentage basis.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.
Respondents censured.